DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 depends upon claim 5 but should depend upon claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veliss et al (US 2011/0005524), hereinafter Veliss. 
Regarding claim 1, Veliss teaches  a respirator mask liner for engaging the face of a wearer (Figs. 21-22, pad 500), said mask liner comprising:
a flexible sheet material having an outer perimeter edge portion (Fig. 1, outside edge is the peripheral edge, paragraph 57 the pad may be constructed from fabric, paragraph 90)  and defining a hole spaced inwardly from said outer perimeter edge portion (fig. 21: hole 510);
at least one tab projecting outwardly from portions of said perimeter edge portion that are adjacent said at least one tab (Fig. 21: tabs 520, paragraph 71, pad 500 may include one or more attachment portions to wrap or extend to the headgear clips.); and
wherein when said flexible sheet material is placed between the face of the wearer and a gasket portion of a respirator mask (Fig. 22), said at least one tab projects outwardly beyond the gasket portion of the respiratory mask. (Fig. 22)

Regarding claim 2, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein said at least one tab is unitarily formed with said perimeter edge portion. (Fig. 22)

Regarding claim 3, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein said at least one tab comprises at least two tabs in spaced arrangement. (Fig. 21, two tabs 520)

Regarding claim 5, Veliss teaches the respirator mask liner of claim 1, further teaches comprising an attachment element at said at least one tab (Fig. 21: 580, paragraph 72), wherein said attachment element is configured to releasably secure said flexible sheet material to the respirator mask. (Fig. 22, paragraph 72)

Regarding claim 6, Veliss teaches the respirator mask liner of claim 5, wherein said attachment element comprises at least one chosen from (i) an adhesive, (ii) a portion of a hook-and-loop fastener, (iii) a magnet, (iv) a snap button, (v) a strap(paragraph 71), and (vi) a clip. 

Regarding claim 7, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein said at least one tab is configured to be engaged and releasably secured by a clamping portion of the respirator mask. (paragraph 72, Fig. 22, the tab is configured to be connected to the headgear clip)

Regarding claim 12, Veliss teaches the respiratory mask liner of claim 1, further in combination with the respirator mask. (Fig. 22)

Regarding claim 13, Veliss teaches the respiratory mask liner of claim 12, and further teaches wherein said respirator mask is associated with at least one chosen from (i) a filter type respirator, and (ii) a positive pressure breathing apparatus. (Paragraph 2)

Regarding claim 14, Veliss teaches the respiratory mask liner of claim 13, and further teaches wherein said respirator mask is associated with a positive-pressure breathing apparatus in the form of a constant positive pressure airway pressure (CPAP) machine. (Paragraph 2)

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al (US 2012/0204881), hereinafter Davidson. 
Regarding claim 19, Davidson teaches  respiratory mask liner comprising:
a flexible sheet portion (Fig. 4, Fig. 5, paragraph 48) having an outer perimeter region generally conforming to a shape of a respirator mask (Fig. 4, Fig. 5), and defining an inner opening along an interior region of said sheet portion (Fig. 5: opening 104), wherein said inner opening is configured to receive a portion of a wearer’s nose and/or mouth (fig. 4);
an anti-microbial substance is incorporated at said flexible sheet portion (paragraph 80)
by at least one chosen from: (i) anti-microbial spray application, (ii) anti-microbial mask bath dip, and (iii) incorporation of anti-microbial fibers woven into said flexible sheet portion. (paragraph 80, includes silver as an antibacterial)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Veliss in view of Ng et al (US 8,528,561), hereinafter Ng
Regarding claim 4, Veliss teaches the respirator mask liner of claim 1, and further teaches one or more attachment portions to wrap around the seal to the headgear. (Paragraph 71).
Ng teaches a mask with 4 headgear straps (Fig. 1B) with 2 straps at an upper portion and 2 straps at a lower portion. (Fig. 1B: straps 1024 and 1094)
 It would have been obvious to a person of ordinary skill in the art to have modified the respirator liner of Veliss so that said at least one tab comprises at least 4 tabs in spaced arrangement, with at least two of said tabs positioned at an upper portion of said flexible sheet material and at least two others of said tabs position at a lower portion of said flexible sheet material in order to attach to a mask with 4 straps with 2 at an upper portion and 2 at a lower portion such as the Ng mask.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Veliss in view of Evans (US 2006/0253058), hereinafter Evans. 
Regarding claim 8, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein the flexible material may be fabric, thermoplastic elastomer or any suitable material, or may be a combination of materials (paragraph 58) but does not explicitly disclose wherien said flexible sheet material comprises a woven blend of cotton and synthetic material.
Evans teaches a woven material (abstract) which is made of a woven blend of cotton and synthetic material. (paragraph 14, paragraph 17) 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the material of Veliss with the material of Evans since Veliss teaches that any suitable material may be used and Evans teaches that the woven blend of cotton and synthetic material improves conformability and has a soft feel. (paragraph 10)

Regarding claim 9, Veliss in view of Evans teaches the respirator mask liner of claim 5 (the examiner has assumed that this claim should rely on claim 8), and Evans further teaches wherein said synthetic material comprises polyester or elastane fibers. (paragraph 17, paragraph 38)

Regarding claim 10, Veliss in view of Evans teaches the respiratory mask liner of claim 8, and Evans further teaches wherein said flexible sheet material comprises about 97 percent cotton by weight. (paragraph 14)

Regarding claim 11, Veliss in view of Evans teaches the respiratory mask liner of claim 1, and Evans further teaches wherein said flexible sheet material comprises woven fibers having a ribbed and undulating pattern (paragraph 35, the device is woven in an alternating pattern and would therefore have an undulating pattern) configured to act as baffles to airflow across a surface thereof. (Since the woven material has an undulating pattern it would act as baffles to airflow across a surface in the same as the material of the instant application.)

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schirm (US 2009/0139525), hereinafter Schirm in view of Barski (US 2013/0139290), hereinafter Barski.
Regarding claim 15, Schirm teaches a respirator mask liner (Fig. 1: 110) comprising:
	 a flexible woven fabric sheet portion (paragraph 28);
an opening defined along an interior region of said fabric sheet portion (Fig. 1), wherein said opening is configured to receive a portion of a wearer’s nose and/or mouth (Fig. 1); and
said fabric sheet portion comprises a skin-contacting surface having ribbed and undulating pattern (paragraphs 37, 38, paragraph 32, the examiner notes that terry cloth is a woven material and so would have a undulating pattern) configured to obstruct airflow between said skin-contacting surface and the wearer’s skin (paragraph 37, 38, undulating pattern to prevent airflow on uneven surfaces of the face). Schirm teaches a material made of cotton. (paragraph 32)
Schirm does not teach a blend of lower elasticity fiber blended with a higher elasticity fiber wherein said first fiber makes up about 95 to 98% of said mask liner by weight and said second fiber makes up about 2 to 5 percent of said mask liner by weight. 
Barski teaches a fabric for a garment wherein said comprising a blend of a lower-elasticity first fiber blended with a higher-elasticity second fiber having higher elasticity than said first fiber, wherein said first fiber makes up about 95 to 98 percent of said mask liner by weight and said second fiber makes up about 2 to 5 percent of said mask liner by weight. (Paragraph 98)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have added the second fiber having a higher elasticity than the first fiber to the material of Schirm as taught by Barski in order to provide a material blend of cotton which provides a 4 way stretch material for better fit. (paragraph 16)

Regarding claim 16, Schirm in view of Barski teaches the respirator mask liner of claim 15, and Barski further teaches wherein said first fiber comprises cotton and the second fiber comprises a synthetic polyester or elastane fiber. (paragraph 19)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schirm in view of Barski and further in view of Veliss.
Regarding claim 18, Schirm in view of Barski teaches the respiratory mask liner of claim 15, but does not teach wherein said fabric sheet portion comprises a perimeter edge portion surrounding said opening, and at least two tabs projecting outwardly from respective portions of said perimeter edge portion. 
respirator mask liner (Figs. 21-22) wherein said fabric sheet portion comprises a perimeter edge portion (Fig. 21: outside edge of pad) surrounding said opening (Fig. 21: opening 510) and at least two tabs projecting outwardly from respective portions of said perimeter edge portion. (Fig. 21: tabs 520)
It would have been obvious to a person of ordinary skill in the art to have provided Schirm in view of Barski with the tabs as disclosed by Veliss to provide an attachment to the mask. (paragraph 71) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,357,626). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are found in the patented claims.
Regarding claim 1, the limitations of claim 1 are found in claim 1 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 1 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 1 of the patent.
Regarding claim 4, the limitations of claim 4 are found in claim 1 of the patent.
Regarding claim 5, the limitations of claim 5 are found in claim 3 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 4 of the patent.
Regarding claim 7, the limitations of claim 7, are found in claim 5 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 6 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 7 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 8 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 9 of the patent.
Regarding claim 12, the limitations of claim 12 are found in claim 11 of the patent. 
Regarding claim 13, the limitations of claim 13 are found in claim 12 of the patent.
Regarding claim 14, the limitations of claim 14 are found in claim 13 of the patent.
Regarding claim 15, the limitations of claim 15 are found in claim 14 of the patent.
Regarding claim 16, the limitations of claim 16 are found in claim 15 of the patent.
Regarding claim 17, the limitations of claim 17 are found in claim 10 of the patent and claims 17 and 18 of the patent. 
Regarding claim 18, the limitations of claim 18 are found in claim 16 of the patent.
Regarding claim 19, the limitations of claim 19 are found in claim 17 of the patent.
Regarding claim 20, the limitations of claim 20 are found in claims 17 and 19 of the patent.


Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785